Citation Nr: 0127224	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for impairment of the 
clavicle or scapula, right shoulder dislocation, status-post 
surgical correction, which is currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1985.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating action of 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted an 
increased evaluation for the veteran's service-connected 
right shoulder disability from 10 to 20 percent disabling, 
effective from May 10, 2000. 

The veteran was afforded a Travel Board hearing before the 
undersigned Member of the Board in September 2001.

REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001), (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law redefines 
VA's obligations with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

With respect to the duty to assist, VA is generally required 
to make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C. § 
5103A(b).  In a compensation claim in particular, the duty to 
assist includes attempting to obtain relevant VA medical 
records and any other relevant records held by a federal 
department or agency.  38 U.S.C.A. § 5103A(c).  If after 
making reasonable efforts VA is unable to obtain all of the 
relevant records sought, VA must so notify the claimant.  38 
U.S.C. § 5103A(b).  Such notice must identify the records not 
obtained, explain the efforts made to obtain them, and 
describe any further action VA will take on the claim.  Id.  
When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Id.

VA's duty to assist in a disability compensation claim also 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d).  Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.

The Board finds that a remand is required in this case for 
compliance with the provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
an effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

At the Travel Board hearing of September 2001, the veteran 
testified that his right shoulder disability had worsened in 
severity.  In particular, the veteran testified that he had 
inadvertently dislocated his right shoulder at least ten 
times since incurring the right shoulder injury in July 1985.  
On one recent occasion, the right shoulder dislocated when 
the veteran was sleeping with his hands above his head.  On 
another recent occasion, the right shoulder dislocated when 
the veteran gave a "high-5" to a person.  He reported that 
the right shoulder is constantly painful.  

As a result of the disability, the veteran indicated that he 
has taken off three months of work in the past 18 months.  
Additionally, he indicated that his disability prevents him 
from performing certain duties at work.  In exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b) (2001).  In the event that 
the veteran is able to document absences from work due to his 
right shoulder disorder, which suggest "marked interference 
with employment," the RO should consider referral for the 
assignment of an extraschedular rating.

The veteran indicated that he primarily seeks treatment at 
VAMC Long Beach.  However, he also indicated that he has been 
treated at the emergency room on two occasions in the past 
year for treatment to his right shoulder and was evaluated at 
a Kaiser hospital in 2000.  The veteran contended that he 
suffered from bursitis and had been recommended for surgery 
for his right shoulder disability.  Finally, the veteran 
revealed that a surgical scar on his right shoulder bothered 
him.  

In light of the veteran's current complaints of increasing 
symptomatology related to his service-connected disability 
and in order to determine the extent of any related 
neurological impairment, the Board finds that a remand for a 
new VA examination is appropriate.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Furthermore, the veteran has 
identified treatment records that are not associated with his 
claims folder.  These records may be helpful in adjudicating 
the veteran's claim.

Additionally, the United States Court of Appeals for Veterans 
Claims (the Court) held that in evaluating a service-
connected disability, functional loss due to pain under 
38 C.F.R. § 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Finally, the veteran has identified that he may suffer from 
bursitis and that a surgical scar bothers him.  In the event 
bursitis is found to be present, and part and parcel of the 
service-connected disorder, the RO should determine whether a 
separate rating for bursitis, as well as for the surgical 
scar, is appropriate.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional argument or 
pertinent evidence in support of his 
claim for an increased rating for 
impairment of the clavicle or scapula, 
right shoulder dislocation, status-post 
surgical correction.  Included should be 
documentation from his employer to 
substantiate his allegation that he has 
lost much time from work due to his 
service-connected right shoulder 
disability.  

2.  The RO should contact the veteran in 
writing and ask that he complete a 
release of medical information for Kaiser 
Hospital, as well as any other private 
medical provider who treated him for any 
of the disorders addressed in this 
appeal.  

Based on his response, the RO should 
attempt to procure copies of all records 
that have not previously been obtained 
from all identified treatment sources, 
including the VAMC Long Beach.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3. Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to evaluate the current 
nature and extent of right shoulder 
disability residuals.  The examiner must 
review the claims folder, including a 
copy of this REMAND, and a notation to 
the effect that this record review took 
place should be included in the 
examination report.  All necessary tests 
should be accomplished.  The examiner's 
report should fully set forth all current 
complaints, any functional loss 
associated with the right shoulder due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  In addition, the examiner should 
take note of any objective indications of 
pain on pressure or manipulation, muscle 
spasm, crepitation, and active and 
passive range of motion of both the 
damaged joint and the opposite undamaged 
joint.  If there is no evidence of any of 
the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

The examiner should comment upon any 
found scar in the right shoulder area.  
The size of the scar should be reported.  
The examiner should indicate whether the 
scar is poorly nourished, with repeated 
ulceration, tender and painful upon 
objective demonstration, or whether the 
scar affects the function of the 
shoulder.

The examiner should further comment upon 
the presence or absence of bursitis or 
arthritis of the right shoulder, and any 
symptoms attributable thereto.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim, to include consideration 
of the appropriateness of separate 
ratings for bursitis or a surgical scar.  
If evidence is presented which shows 
"marked interference with employment," 
consideration should be given to referral 
of this case for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b).  In the event the veteran 
fails to report for scheduled VA 
examination, consideration should be 
given to the provisions of 38 C.F.R. 
§ 3.655.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




